NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


              CHERYL TRACY HARVEY, Petitioner Employee,

                                         v.

      THE INDUSTRIAL COMMISSION OF ARIZONA, Respondent,

                    SERVICES ATA, Respondent Employer,

           TECHNOLOGY INSURANCE CO., Respondent Carrier.

                              No. 1 CA-IC 21-0019
                                FILED 4-26-2022


                Special Action - Industrial Commission
                     ICA Claim No. 20183-450025
                       Carrie Claim No. 3028718
      The Honorable Kenneth Joseph Hill, Administrative Law Judge

                             AWARD AFFIRMED


                                    COUNSEL

Cheryl Tracy Harvey, Maricopa
Petitioner Employee

Industrial Commission of Arizona, Phoenix
By Gaetano J. Testini

Broening Oberg Woods & Wilson PC, Phoenix
By Jerry T. Collen, Kelley M. Jancaitis
Counsel for Respondent Employer and Respondent Carrier
                 HARVEY v. SERVICES/TECHNOLOGY
                       Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Peter B. Swann delivered the decision of the court, in which
Judge David D. Weinzweig and Judge Paul J. McMurdie joined.


S W A N N, Judge:

¶1            This is a special action review of Industrial Commission of
Arizona decisions limiting Cheryl Tracy Harvey to temporary medical and
disability benefits for a shoulder impairment she suffered as the result of an
industrial accident. We affirm. Reasonable evidence supports the award,
and we find no merit to Harvey’s objections regarding the manner in which
the Administrative Law Judge (“ALJ”) conducted the proceedings.

                 FACTS AND PROCEDURAL HISTORY

¶2             On August 24, 2018, Harvey struck an elk while driving in
Idaho in the course of her employment as an ATM compliance technician
for Services ATA. At ATA’s direction, she was checked by a medical
professional in Idaho the next day and was diagnosed with shoulder strain.
She then completed her assignments on a delayed schedule, returned to her
Arizona home, and continued working full-time for ATA. But she claimed
to still experience soreness from the accident, including worsening back
pain, and she further claimed that she received help from her family as she
worked.

¶3            ATA terminated Harvey for cause on December 6, 2018.
Harvey reported her August industrial accident to the ICA the next day,
and ATA’s insurance carrier, Technology Insurance Company, promptly
accepted the claim and directed her to treatment providers.

¶4           An urgent care clinic diagnosed Harvey with coccygodynia
and right shoulder pain on January 30, 2019. She then sought treatment
from a shoulder specialist, Dr. William Paterson, and a back specialist, Dr.
Caleb Behrend.

¶5             Dr. Paterson diagnosed Harvey with a right shoulder strain
and referred her for steroid injections and physical therapy. Harvey
discontinued the injections after suffering an adverse reaction to the first in
the series, but she consistently participated in and benefited from physical
therapy. In July 2019, Dr. Paterson concluded that Harvey had reached


                                      2
                 HARVEY v. SERVICES/TECHNOLOGY
                       Decision of the Court

maximum medical improvement with respect to her right shoulder, with a
permanent impairment of 1% and no need for work restrictions. Soon
thereafter, Harvey finished her scheduled physical therapy sessions and
was discharged with instructions to continue with a home exercise
program.

¶6             Dr. Behrend diagnosed Harvey with lumbar stenosis and
radiculopathy, lumbar spondylosis, and low back pain. He referred her for
steroid injections, but again, she had only one injection due to an adverse
reaction. Dr. Behrend also referred Harvey for physical therapy. Though
the physical therapy helped, she continued to report pain. Around the
beginning of 2020, Dr. Behrend recommended that Harvey undergo
surgery to repair a herniated disc. Dr. Behrend opined that though Harvey
had some pre-existing disc degeneration, the disc herniation was the
product of the industrial accident.

¶7           Meanwhile, on September 29, 2019, Dr. Jon Zoltan conducted
an independent medical evaluation of Harvey. Dr. Zoltan concluded that
Harvey had injured her right shoulder in the industrial accident and,
consistent with Dr. Paterson, concluded that she had reached maximum
medical improvement with respect to that injury, with a permanent
impairment of 1% and no need for work restrictions. Dr. Zoltan further
concluded that Harvey’s back condition was stationary with no permanent
physical impairment.

¶8            Technology Insurance closed Harvey’s claim after Dr. Zoltan
reported his conclusions. Harvey objected and requested a hearing.

¶9             In anticipation of the hearing, Dr. James Maxwell conducted
an independent medical evaluation of Harvey on February 6, 2020. Dr.
Maxwell concluded that Harvey’s back complaints related solely to pre-
existing, age-related disc degeneration and not the industrial accident. He
opined that at most, the accident could have caused a lumbar sprain or
strain, the effects of which would have long since resolved. He further
opined that Harvey did not require back surgery, on an industrial basis or
otherwise.

¶10           In June 2020, Harvey testified that as of the time her claim was
closed, “they had done as much as they could do” regarding her shoulder.
She further testified that she had not seen her shoulder doctor, Dr. Paterson,
since late 2019 because “we left it as a basis of ‘as needed,’ if I needed to
come back in because the pain started coming back or . . . I lost mobility in
my arm or something,” and “there hasn’t been a need to go back.” With



                                      3
                 HARVEY v. SERVICES/TECHNOLOGY
                       Decision of the Court

respect to her back, however, she complained of ongoing pain and
requested continued treatment.

¶11           At the conclusion of the June 2020 hearing, Harvey confirmed
that she wanted Dr. Paterson and Dr. Behrend to testify. She also confirmed
that she was seeking additional treatment for her shoulder “[o]nly on an as-
needed basis.” In view of that statement, the ALJ suggested that medical
testimony regarding Harvey’s shoulder was not necessary, and counsel for
ATA and Technology Insurance agreed. Counsel withdrew Dr. Zoltan as a
witness, and the ALJ stated that he would issue subpoenas for Dr. Maxwell
and Dr. Behrend only. Harvey did not object.

¶12          Dr. Behrend and Dr. Maxwell testified in September and
October 2020 regarding their competing opinions. Harvey queried Dr.
Zoltan’s absence at the September hearing, and the ALJ informed her that
nobody had requested his testimony.

¶13           In a January 2021 decision, the ALJ resolved the conflict in the
medical evidence in favor of Dr. Maxwell’s opinions. The ALJ held that
Harvey’s medical condition was stationary effective September 26, 2019,
and found that she sustained a 1% permanent impairment of her shoulder
from the industrial accident.1 The ALJ awarded Harvey temporary medical
and disability benefits from the date of the industrial accident through
September 26, 2019.

¶14          Harvey sought review, and the ALJ affirmed. Harvey then
brought this special action under A.R.S. §§ 12-120.21(A)(2) and 23-951(A),
and Ariz. R.P. Spec. Act. 10.

                               DISCUSSION

¶15            Though we review legal conclusions de novo, we defer to the
ALJ’s factual findings. Young v. Indus. Comm’n, 204 Ariz. 267, 270, ¶ 14
(App. 2003). “Our duty on review is to determine whether the
Commission’s award is supported by reasonable evidence.” Borsch v. Indus.
Comm’n, 127 Ariz. 303, 306 (1980). “We will not set aside an award unless
it cannot be supported by any reasonable theory of the evidence.” Gamez v.
Indus. Comm’n, 213 Ariz. 314, 315, ¶ 9 (App. 2006). We defer to the ALJ’s
assessment of witness credibility, and to his or her resolution of conflicts in
the evidence and inferences therefrom. Royal Globe Ins. Co. v. Indus.

1     The decision stated that Harvey’s “left upper extremity” was
impaired. There is no dispute, however, that the impairment related to
Harvey’s right shoulder.


                                      4
                 HARVEY v. SERVICES/TECHNOLOGY
                       Decision of the Court

Comm’n, 20 Ariz. App. 432, 434 (1973). We will not disturb the ALJ’s
resolution of conflicting medical evidence unless that resolution is “wholly
unreasonable.” Gamez, 213 Ariz. at 316, ¶ 15 (citation omitted).

¶16          Reasonable evidence supports the award here. The ALJ
reasonably resolved the conflict between Dr. Behrend’s and Dr. Maxwell’s
medical opinions in favor of Dr. Maxwell. Dr. Maxwell was a qualified
medical expert who reviewed Harvey’s medical records and personally
examined her before opining that her back complaints were not related to
the industrial accident. It was not unreasonable, much less “wholly
unreasonable,” for the ALJ to adopt Dr. Maxwell’s opinion.

¶17            Harvey challenges Dr. Zoltan’s exclusion from the hearings.
But Harvey did not request that Dr. Zoltan be subpoenaed before the first
scheduled hearing as required under A.A.C. R20-5-141(A)(2), and she did
not object when opposing counsel withdrew ATA and Technology
Insurance’s subpoena. Further, even if Harvey had properly requested a
subpoena for Dr. Zoltan, the ALJ had discretion to deny the request as
redundant—Dr. Zoltan agreed with Dr. Paterson and Harvey’s assessment
of her shoulder condition, and he agreed with Dr. Maxwell’s assessment of
her back condition. See, e.g., Travelers Ins. Co. v. Indus. Comm’n, 18 Ariz.
App. 28, 30 (1972) (“[T]he Industrial Commission is vested with the sound
discretion to regulate and control the witnesses appearing before it” so long
as no party is prejudiced.).

¶18             Harvey also contends that “due to Covid 19
restrictions . . . my case and hearing was not handled in the proper
manner.” She complains that the ALJ “took it upon himself to question
witness Dr. Behrend, and not Dr. Maxwell.” We perceive no irregularity in
the hearings or the ALJ’s conduct.

                              CONCLUSION

¶19         We affirm for the reasons set forth above. Under A.R.S. § 12-
341, ATA and Technology Insurance are entitled to recover their costs on
appeal upon compliance with ARCAP 21.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA
                                        5